Citation Nr: 0913166	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for post-operative residuals of right shoulder 
dislocation.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John W. Craynock, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
VA RO in Philadelphia, Pennsylvania, which          confirmed 
and continued a 20 percent evaluation for post-operative 
residuals of right shoulder dislocation; and a February 2008 
rating decision, which denied entitlement to service 
connection for PTSD.  During the course of his appeal, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2009.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Post-operative residuals of right shoulder dislocation 
are currently manifested by physical examination results that 
reveal an additional ten percent functional limitation of 
motion during flare-ups that occur 2 to 3 times per week and 
last all day, with range of motion findings, including with 
pain, of forward flexion from 90 to 110 degrees, and 
abduction from 90 to 110 degrees, for the right shoulder.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent, but 
no higher, for post-operative residuals of right shoulder 
dislocation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5200 to 5202 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in September 2002, 
April 2006, June 2007, and May 2008 the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  These communications 
of the RO advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  Additionally, the Board 
notes that the May 2008 letter specifically addressed all 
aspects of the notice requirements of Vazquez-Flores, and 
provided the diagnostic code criteria for rating the 
shoulder, as well as examples of the type of types of medical 
and lay evidence that the are relevant to establishing 
entitlement to increased compensation.  The claim was last 
readjudicated, via a supplemental statement of the case 
(SSOC), in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private and VA treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's and his spouse's 
hearing testimony, along with various written statements 
submitted by the Veteran, his spouse, his son, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  


General Legal Criteria  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  During his January 2009 Travel Board 
hearing and in his various VA examinations, the Veteran 
reported that he is right-handed.  Thus, the rating for the 
right shoulder is to be made on the basis of the right upper 
extremity being the major extremity.  

The current version of the General Rating Formula for 
Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 
4.71a, for rating the major extremity, provides as follows:
Diagnostic Code 5200 provides: 
Scapulohumeral articulation, ankylosis of: 
Note: The scapula and humerus move as one piece.  
50%		Unfavorable, abduction limited to 25º from side; 
40%		Intermediate between favorable and unfavorable; 
30%		Favorable, abduction to 60º, can reach mouth and 
head.  
38 C.F.R. § 4.71a, DC 5200 (2008). 
Diagnostic Code 5201 provides: 
Arm, limitation of motion of:
40%		To 25º from side; 
30%		Midway between side and shoulder level; 
20%		At shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2008).
Diagnostic Code 5202 provides: 
Humerus, other impairment of: 
80%		Loss of head of (flail shoulder); 
60%		Nonunion of (false flail joint); 
50%		Fibrous union of;
Recurrent dislocation of at scapulohumeral joint.
30%		With frequent episodes and guarding of all arm 
movements;
20%	With infrequent episodes, and guarding of movement 
only at shoulder level; 
Malunion of:
30%	Marked deformity; 
20%	Moderate deformity.    
38 C.F.R. § 4.71a, DC 5202, (2008). 
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2008). 




Analysis 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran asserts that he is entitled to a disability 
rating in excess of 20 percent for post-operative residuals 
of right shoulder dislocation.  He essentially contends that 
he experiences constant pain, weakness, stiffness, numbness, 
bone spurs, and arthritis in the right shoulder, right 
shoulder blade, neck and low right arm area, for which he 
takes various pharmaceuticals, uses an arm band, and has had 
multiple surgeries.  These assertions are supported by oral 
testimony provided by the Veteran, his spouse and his 
representative in his January 2009 hearing, which corroborate 
his reported symptomatology.  As noted above, that the 
Veteran is right-hand dominant.  

By way of procedural background, in a January 1973 rating 
decision, issued in February 1973, the RO granted service 
connection for residuals of right shoulder dislocation, and 
assigned a 100 percent evaluation, effective from July 24, 
1972, which was reduced to 20 percent, effective from October 
1, 1972.  The current claim for an increased rating was filed 
on May 24, 2002.  

In the instant case, the Board finds that the Veteran meets 
the criteria for a 30 percent disability rating under DC 5201 
when considered with the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown.  Private treatment records, dated 
from November 2001 to June 2007, reveal treatment for 
shoulder pain and right shoulder impingement, and show 
diagnoses of recurrent shoulder dislocation, bursitis, 
osteoarthritis of the acromioclavicular (AC) joint, 
tendonosis, degeneration of the AC joint, and type II 
acromion with some impingement.  Significantly, a June 2007 
private operative report shows treatment for superior labrum 
anterior and posterior lesion of the right shoulder and 
rotator cuff tear of the right shoulder with an arthroscopic 
superior labral anterior-posterior reconstruction, 
arthroscopic acromioplasty, subacromial bursectomy, and 
release of coracoacromial ligament, arthroscopic complete 
excision of distal clavicle of the right shoulder, and 
suprascapular nerve block.  

In conjunction with the current appeal, the Veteran underwent 
VA joints examinations in October 2002, April 2004, and March 
2007.  Physical examination findings in October 2002, 
included a scar on the anterior portion of the right shoulder 
that is non-adherent to deeper tissue, status-post surgery, 
spasms of the right trapezius muscle, no laxity of the joint, 
symmetrical deep tendon reflexes, and 5/5 muscle strength, 
with range of motion testing results for forward flexion from 
0 to 90 degrees, abduction from 0 to 90 degrees, and internal 
and external rotation from 0 to 60 degrees.  Further, there 
was evidence of a moderate degree of fatigability, but no 
evidence of incoordination.  In April 2004, the VA examiner 
noted that the Veteran's scar was painful to touch, but that 
there was no keloid formation, or adherence to deeper tissue.  
Range of motion testing results showed forward flexion from 0 
to 80 degrees, abduction from 0 to 80 degrees, and internal 
and external rotation from 0 to 60 degrees bilaterally, with 
range of motion limited by pain.  Here, the examiner 
diagnosed the Veteran with degenerative joint disease, 
status-post right shoulder traumatic arthritis with range of 
motion as described, with clear evidence of a moderate degree 
of reduction in endurance and significant reduction in range 
of motion, with no evidence of incoordination.  

Significantly, during the March 2007 examination, the Veteran 
reported symptoms of daily stiffness, constant pain in his 
right shoulder, that rates at a 7 or 8 on a scale of 0 to 10, 
with 0 being least painful and 10 being most painful.  He 
denied a history of dislocation in the past 12 months; 
however, he had undergone multiple surgeries that have helped 
in preventing recurrent dislocations.  The Veteran also 
endorsed taking Motrin for his pain, and wears a shoulder 
strap during his flare-ups, which he claims are severe and 
happen once yearly.  Physical examination findings revealed 
active and passive range of motion results of forward flexion 
of the right arm, 0 to 110 degrees, abduction at the right 
shoulder, 0 to 110 degrees, adduction at the right shoulder, 
0 to 30 degrees, internal rotation, 0 to 40 degrees, and 
external rotation, 0 to 90 degrees.  Notably, the Veteran had 
pain on motion that began with forward flexion at 90 to 110 
degrees, and with abduction at 90 to 110 degrees; however, 
there was no pain with adduction, or internal or external 
rotation of the right shoulder.  Also, significantly, there 
was no additional limitation of movement due to pain, 
fatigue, weakness, or lack of endurance with repetitive use.  
However, the examiner noted that the Veteran has an 
additional ten percent functional limitation during flare-
ups, which are precipitated by factors such as cold or damp 
weather, lying on the right side, lifting more than 10 to 15 
pounds, reaching objects above his height, and driving for 
more than one hour, and which occur 2 to 3 times per week, 
last all day, and are at a 9 or 10 on a pain scale from 0 to 
10.  The examiner opined that there was no instability, 
minimal crepitation on range of motion, and no swelling or 
tenderness of the shoulder joint.  The Veteran was diagnosed 
with symptomatic traumatic arthritis, mildly active at the 
time of the exam, status-post right shoulder surgery with pin 
insertion in 1973.  Additionally, the examiner noted that X-
ray results of the right shoulder showed no degenerative 
joint disease.  

Based on the above clinical findings, and with consideration 
of functional loss due to pain and other factors, pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board finds that the post-operative residuals 
of right shoulder dislocation more nearly approximates the 
criteria for a 30 percent evaluation under DC 5201 as arm, 
limitation of motion midway between side and shoulder level.  
In this regard, the Board notes that the April 2004 found 
evidence of moderate degree of reduction in endurance and 
significant reduction in range of motion, and the March 2007 
VA examiner opined that the Veteran has an additional ten 
percent function limitation during flare-ups, which were 
reported as occurring 2 to 3 times a week and lasting all 
day.  Thus, for all the foregoing reasons, the Board finds 
that a 30 percent, but no higher, rating for post-operative 
residuals of right shoulder dislocation, is warranted.  
However, there is no evidence of any other residuals or 
symptomatology to warrant a disability rating for the right 
shoulder in excess of 30 percent under any other diagnostic 
code, as the evidence of record does not indicate malunion of 
the humerous, fibrous union of the humerus, recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements, limitation of 
motion of the arm to 25 degrees from the side, or any 
ankylosis of scapulohumeral articulation, with favorable 
abduction limited to less than 60 degrees.  38 C.F.R. 
§ 4.71a, DCs 5200, 5201, and 5202 (2008).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his right 
shoulder disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The Board is aware 
that the Veteran was, until recently, employed with the 
Philadelphia Gas Works and that he was dismissed from his 
position for unjustified absences.  However, an examination 
report by the employer's internal medical department, dated 
in July 2008, shows that the Veteran's absences were due to 
PTSD and not his right shoulder disorder.  In the absence of 
any other evidence, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-
connected disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An increased disability rating of 30 percent for post-
operative residuals of right shoulder dislocation is allowed, 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

The Veteran contends that he currently suffers from PTSD as a 
result of a number of combat-related, in-service stressors.  
In his January 2009 Travel Board hearing, he maintained that 
he was exposed to tracer fire and motor rounds while riding 
as a shotgun runner on fuel tankers and standing guard in a 
foxhole, was nearly struck by a bomb while in a foxhole, and 
witnessed an injured soldier dying on a ship on which he 
served, while serving in Vietnam as a Bulk Fuel Man, from 
1967 to 1969.  This claim is supported by lay statements 
provided by the Veteran's wife and son, which corroborate his 
reported symptomatology.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

Of preliminary importance, service records indicate that the 
Veteran's military occupational specialty (MOS) was Bulk Fuel 
Man.  He was apparently assigned to the 2nd Battalion, 7th 
Marines, 9th Marine Amphibious Brigade, and the 3rd and 26th 
Battalion.  Service personnel records show that in July 1968, 
the Veteran participated in operation "Eager Yankee/Houston 
IV" in Thua Thien Province the Republic of Vietnam (RVN); in 
August 1968, he participated in operation "Swift Play 
II/Allen Brook," in operation "Mameluke Thrust," and in 
operation "Allen Brook," in Quang Nam Province, RVN; in 
September 1968, he participated in operation "Dodge City" 
in Quang Nam Province, RVN; in October 1968, he participated 
in operation "Talladega Canyon" in Quang Nam Province, RVN; 
in November 1968, he participated in operation "Meade 
River," in operation "Sabine Draw," and in operation 
"Daring Endeavor," in Quang Nam Province, RVN; in January 
1969, he participated in operation "Bold Mariner" in the 
Quang Nagi Province, RVN; and in February 1969, he 
participated in an operation on Russell Beach in Quang Nagi 
Province, RVN.  Further, the Veteran's DD Form 214, 
Certificate of Release or Discharge from Active Duty, shows 
that he received a National Defense Service Medal, a Vietnam 
Service Medal with one star, a Vietnam Campaign Medal with 
device, and a Good Conduct Medal.

By way of procedural background, the Veteran claimed 
entitlement to service connection for depression, secondary 
to his service-connected shoulder disorder, in May 2005.  In 
a rating decision, dated in June 2006, the VA RO in 
Philadelphia, Pennsylvania, denied service connection for 
depression, based on a lack of evidence showing a diagnosis 
of depression.  The Veteran sought service connection for 
PTSD in a claim received in April 2007.  

Various VA treatment records, dated from June 2007 to 
December 2008, indicate general diagnoses of PTSD and 
depression.  Notably, a March 2007 private neuropsychological 
evaluation reflected a history of the Veteran's son died from 
a gunshot wound. The Veteran reported symptoms of 
forgetfulness, anxiety, chronic fatigue, nightmares, trouble 
sleeping, increased susceptibility to stress, extreme 
startled response, and severe depression, for which he has 
been prescribed antidepressants.  The examiner noted that the 
Veteran down-played his experiences in Vietnam by stating 
that he saw "little action;" however, the examiner believed 
that these contentions conflicted with the Veteran's reported 
symptomatology.  On physical exam, the Veteran was found to 
be easily agitated but generally cooperative, seemed anxious 
throughout the testing process, and attention and 
concentration wavered.  Additionally, the examiner noted that 
the Veteran's affect was generally flat, that his mood was 
very depressed, that he endorsed symptoms of anxiety, and 
that he scored in the Minimal Range on the depression 
screening, which appeared to significantly underrepresent the 
presence of significant emotional distress.  The examiner 
opined that the Veteran most likely suffers from depression 
and possible PTSD, and noted that he does not seem to have 
emotionally recovered from the death of his son.  The 
examiner recommended that the Veteran be evaluated for 
service-related PTSD.  Most recently, the Veteran underwent 
readjustment counseling by a licensed clinical social worker 
at a Vet Center in December 2008.  The report reflects a 
history of the death of two of his sons, by suicide in 1995 
and in a motorcycle accident in 2007.  The social worker 
noted that many of the Veteran's symptoms were consistent 
with the DSM-IV criteria for a diagnosis of PTSD.  However, 
the Veteran failed to identify any specific stressor events 
during the session, and the social worker refrained from 
attributing the Veteran's PTSD symptoms to any service-
related stressor events.  Given the indefinite origin of the 
Veteran's depression and PTSD, and given that the various 
diagnoses of PTSD are not shown to be based on reports of 
confirmed stressor incidents, the Board is in agreement with 
the March 2007 private physician, and believes that a VA 
psychiatric examination is warranted to determine the nature 
and etiology of any mental disorder.  

Also, as the Veteran had, up until his January 2009 Travel 
Board hearing, failed to identify any specific stressor 
events, apart from obtaining service personnel records, it 
does not appear that the RO has yet made efforts to verify 
the Veteran's claimed stressors.  While some of these 
contentions may be too vague, the Veteran has provided enough 
information to allow for meaningful verification attempts 
(see January 2009 Travel Board hearing transcript).  As the 
claim is otherwise being remanded, the Veteran should be 
asked to elaborate on the aforementioned reports of stressor 
incidents, and to provide further information relating to the 
circumstances of these incidents, to include buddy statements 
or other lay evidence.  

Hence, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the Veteran's claimed combat 
experience in Vietnam, his various assertions, and the 
evidence showing diagnoses of PTSD, the Board finds that a VA 
examination with a medical opinion is warranted to properly 
adjudicate the claim if, and only if, the claimed stressors 
are verified.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative to request that he 
furnish the names, addresses, and dates 
of treatment for all medical providers, 
VA and non-VA, from whom he has received 
treatment for his psychiatric disorder 
not already of record.  After the Veteran 
has signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO or AMC should request that the 
Joint Services Records Research Center 
(JSRRC) attempt to verify the alleged 
stressful incidents outlined above, as 
reported in the Veteran's January 2009 
Travel Board hearing.  

3.  Following receipt of a response from 
appropriate JSRRC or other entities, the 
AMC/RO should prepare a report detailing 
the nature of any in-service stressor(s) 
that it has determined are established by 
the record.  This report is then to be 
added to the claims file.  If no alleged 
in-service stressor has been verified, 
then the AMC/RO should so state in its 
report and proceed with development.  

4.  If and only if there is stressor 
verification, the AMC/RO should schedule 
the Veteran for a VA examination by a 
psychiatrist to determine the nature and 
etiology of any current psychiatric 
disorder, to include PTSD.  The claims 
folder, the AMC/RO's stressor report, and 
a copy of this remand must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should read 
the report listing any verified in-
service stressors.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all present acquired 
psychiatric disorders.  The examiner 
should specifically address whether the 
Veteran has PTSD due to a stressor that 
has been verified.  If PTSD due to a 
verified in-service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If the examiner does not diagnose PTSD 
due to an in-service stressor, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active duty.  

The rationale for all opinions expressed 
must also be provided.  

5.  The AMC/RO should readjudicate the 
claim for service connection for PTSD.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished an SSOC and provided an 
appropriate opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


